        Case 18-34658 Document 150 Filed in TXSB on 11/23/18 Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                               ENTERED
                                                                                                  11/25/2018
IN RE:                                            §
HOUTEX BUILDERS, LLC, et al                       §       CASE NO: 18-34658
                                                  §
415 SHADYWOOD, LLC                                §       CASE NO: 18-34659
                                                  §
2203 LOOSCAN LANE, LLC                            §       CASE NO: 18-34660
                                                  §       Jointly Administered Order
         Debtor(s)                                §
                                                  §       CHAPTER 11

                     ORDER DENYING APPLICATION TO EMPLOY

       This matter is before the Court on the Application to Employ (ECF No. 143) filed by

HouTex Builders, LLC. The applicant failed to self-calendar this application for hearing as

required by this Court’s procedures.1

       THEREFORE, IT IS ORDERED that the Application to Employ is denied without

prejudice.


       SIGNED: 11/23/2018.


                                                  ___________________________________
                                                  Jeffrey P. Norman
                                                  United States Bankruptcy Judge




1
  The Court Procedures can be found at the following website: http://www.txs.uscourts.gov/page/united-
states-bankruptcy-judge-jeffrey-p-norman.
1/1
